Exhibit 10.2

 

 

 

--------------------------------------------------------------------------------

 

Linens ‘n Things, Inc.
Defined Contribution Supplemental
Executive Retirement Plan

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------



LINENS ‘N THINGS, INC.


 

DEFINED CONTRIBUTION SUPPLEMENTAL

EXECUTIVE RETIREMENT PLAN

 



ARTICLE I - PURPOSE; EFFECTIVE DATE


 

1.1.      Purpose. The purpose of this Defined Contribution Supplemental
Executive Retirement Plan (hereinafter, the "Plan”) is to permit the company to
provide a select group of management and highly compensated employees of LINENS
‘N THINGS, INC. and its subsidiaries with an additional benefit payable upon
termination of service. The intent of the Plan is that LINENS ‘N THINGS, INC.
will make annual allocations, either positive or negative, to each Participant’s
Account based on profitability, performance and other factors determined by
reference to the increase or decrease in value of certain identified assets of
the Company. In the case of Norman Axelrod, the increase or decrease in value
will be by reference to the life insurance policy or policies owned and
maintained by the Company effective as of the effective date of this Plan. These
Accounts will increase or decrease in value over time and be made available to
the participants upon their normal retirement, or as otherwise provided by this
Plan. It is intended that this Plan, by providing this benefit, will assist the
Company in attracting, motivating and retaining individuals of exceptional
ability.   1.2.      Effective Date. The Plan shall be effective as of July 1,
2004.  



ARTICLE II - DEFINITIONS


For the purpose of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:

2.1.      Account. "Account" means the account maintained on the books of the
Company as a liability reserve account, used solely to calculate the amount
payable to each Participant under this Plan and shall not constitute a separate
fund of assets. Such Account shall be adjusted each Determination Date by the
Annual Retirement Credit as defined herein. The Account balance may be positive
or negative.   2.2.      Account Balance. “Account Balance” means the liability
reserve account on the books of the Company for the benefit of the Participant.
Such liability reserve account shall be adjusted each Determination Date by the
Annual Retirement Credit in order to reflect the Policy Gain as defined herein.
The Account Balance may be positive or negative.  

--------------------------------------------------------------------------------

2.3.      Actuarial Equivalent. "Actuarial Equivalent" means an equivalence in
value between two (2) or more forms and/or times of payment based on sound
actuarial assumptions as of the time of such determination as agreed to by the
parties.   2.4.      Annual Retirement Credit. “Annual Retirement Credit” means
the amount credited to the Participant’s Account Balance as of each
Determination Date, which shall be equal to the Policy Gain for the preceding
twelve months divided by 0.615. The Annual Retirement Credit shall be determined
as soon as possible after the Determination Date each year, and shall be
credited to the Account as provided in Article IV. It is intended that the
Annual Retirement Credit for each particular year may be negative or positive.  
2.5.      Beneficiary. "Beneficiary" means the person, persons or entity as
designated by the Participant, entitled under Article VI to receive any Plan
benefits payable after the Participant's death.   2.6.      Board. “Board” means
the Board of Directors of LINENS ‘N THINGS, INC.   2.7.      Change in Control.
A "Change in Control" shall mean a change in the ownership or effective control
of the Company, or in the ownership of a substantial portion of the assets of
the Company, as defined and determined under Section 409A(a)(2)(A)(v) of the
Code (or its successor provisions), including all guidance issued thereunder. 
Without in any way limiting the scope of the preceding sentence, a Change of
Control shall be deemed to occur on the date upon which one of the following
events occurs:

            

            (i)     any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than 50% of either the total fair market
value or total voting power of the stock of the Company; or                
(ii)     any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35% or more of the total voting power of the Company; or      
          (iii)     a majority of members of the Board is replaced during any
12-month period by directors whose appointment or election is not recommended by
a majority of the members of the Board prior to the date of the appointment or
election; or                 (iv)     any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Company that have a total gross fair market value equal to or more than
40% of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions; or               
          (v)     the occurrence of a Change in Control, as defined in the
Participant’s employment agreement.

      

--------------------------------------------------------------------------------

2.8.      Committee. "Committee" means the Compensation Committee of the Board.
  2.9.      Company. "Company" means LINENS ‘N THINGS, INC., a Delaware
corporation, and any directly or indirectly affiliated subsidiary corporations,
any other affiliate designated by the Board, or any successor to the business
thereof.   2.10.      Determination Date. "Determination Date" means each July
1st.   2.11.      Disability. "Disability" means a physical or mental condition
whereby the Participant: (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
participant’s employer.   2.12.      Financial Hardship. "Financial Hardship"
means a severe financial hardship to the Participant resulting from an illness
or accident of the Participant, the Participant’s spouse, or a dependent (as
defined in Section 152(a) of the Internal Revenue Code of 1986, as amended (the
“Code”)) of the Participant, loss of the Participant’s property due to casualty,
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the participant.   2.13.      Life
Insurance Policies. “Life Insurance Policies” means the life insurance policies
identified in the attached Exhibit A, which may be amended from time to time.
Such Life Insurance Policies shall be owned by and payable to the Company; the
Participants shall have no rights or interest in the Policies or any benefits
therefrom. The Life Insurance Policies shall be used solely as method to measure
the benefits, if any, payable under this Plan, and the Participants shall have
no greater interest in the benefits under this Agreement than that of an
unsecured creditor of the Company.   2.14.      Normal Retirement Age. “Normal
Retirement Age” means the date on which the Participant attains age fifty-five
(55).   2.15.      Participant. "Participant" means any employee who is
eligible, pursuant to Section 3.1, below, to participate in this Plan, and who
has elected to do so in accordance with Article III, below, and who has received
an Annual Retirement Credit under this Plan.  Such employee shall remain a
Participant in this Plan until such time as all benefits payable under this Plan
have been paid in accordance with the provisions hereof.  

--------------------------------------------------------------------------------

2.16.      Plan. "Plan" means this Supplemental Executive Retirement Plan, as it
may be amended from time to time.   2.17.      Policy Gain. “Policy Gain” means
the annual gains or losses on the Life Insurance Policies listed on the attached
Exhibit A calculated and determined as of each Determination Date in accordance
with FASB Technical Bulletin 85-4 for the period of the prior July 1 through the
most recent June 30th. Nothing in this Agreement shall be construed to grant any
rights or interests in any asset of the Company, including the Life Insurance
Policies, to any Participant; the Life Insurance Policies will be used solely as
a method to measure the Annual Retirement Credit, and therefore the benefits, if
any, payable to a Participant. The Participants shall at all times remain
general, unsecured creditors of the Company with respect to the benefits payable
under this Plan.     In the event that any Policy ceases to exist due to the
death of the insured or the surrender of the Policy, then the annual Policy Gain
with respect to that Policy shall be determined by multiplying the cumulative
Policy Gains with respect to that particular Policy by eight percent (8%).  
2.18.      Specified Employees. “Specified Employees” means a key employee, as
defined in Section 416 (i) of the Code, without regard to paragraph (5) thereof,
of the Company.  

ARTICLE III - ELIGIBILITY AND PARTICIPATION

3.1.      Eligibility and Participation.     a)      Eligibility. Eligibility to
participate in the Plan shall be limited to those select group of management
and/or highly compensated employees of Company who are designated and approved
by the Committee from time to time. As of the effective date of this Plan,
Normal Axelrod is the sole Participant.   b)      Participation. An employee's
participation in the Plan shall be effective upon notification to the employee
by the Committee of eligibility to participate, and completion and submission of
a Participation Agreement, or otherwise indicated agreement to participate in
this Plan, to the Committee no later than thirty (30) days after receiving
notification of participation. As of the Effective date of this Plan, Norman
Axelrod is the sole Participant in this Plan, and he has satisfied all criteria
required for participation herein.  

--------------------------------------------------------------------------------



ARTICLE IV - BENEFIT ACCOUNT


 

4.1.      Accounts; Timing of Credits. A Participant’s Accounts shall be used
solely to calculate the amount payable to each Participant under this Plan and
shall not constitute a separate fund of assets. Annual Retirement Credits shall
be credited to the Participant's Account as of each Determination Date. By way
of example; the Policy Gain determined for the period between July 1, 2004 and
June 30, 2005 shall be credited as of July 1, 2005, even though the Policy Gain
will not be determinable until shortly after July 1, 2005. Any distribution of
the Participant’s Account on or after July 1, 2005 will include the Policy Gain
credited as of that July 1, 2005.   4.2.      Withholding. Any withholding of
taxes or other amounts with respect to an Annual Retirement Credit that is
required by local, state or federal law shall be withheld from compensation
otherwise payable to the Participant to the maximum extent possible, and any
remaining amount shall reduce the amount credited to the Participant's Account
in a manner specified by the Committee.   4.3.      Determination of Accounts.
Each Participant's Account as of each Determination Date shall consist of the
balance of the Account as of the immediately preceding Determination Date,
adjusted as follows:     a)      Annual Retirement Credits. As of each
Determination Date, a Participant’s Account shall be adjusted by any Annual
Retirement Credits determined since such prior Determination Date as set forth
above and as directed by the Committee.     b)      Interest. In the event that
a Participant receives a distribution of his Account more than 20 days after the
most recent Determination Date, his Account shall be adjusted for interest at a
rate of 8% per annum (compounded daily) for the time between the prior
Determination Date and the date of such distribution.     c)      Distributions.
Each Account shall be reduced by the amount of each benefit payment made from
that Account since the prior Determination Date.   4.4.      Vesting of
Accounts. Each Participant shall be 100% vested in the Account at all times,
except that the Account may decrease in value as a result of negative Annual
Retirement Credits being applied.   4.5.      Statement of Accounts. The
Committee shall give to each Participant a statement showing the balance in the
Participant's Account on an annual basis.   4.6.      Forfeiture for Criminal
Conviction; Noncompetition Covenant.     a)      In the event that the
Participant, by reason of his own individual actions and not vicariously, is
convicted of an indictable criminal offense (and such conviction is no longer
subject to appeal) related to or involving the business or operations of  

--------------------------------------------------------------------------------

    the Company, including financial fraud, embezzlement, or other similar
crime, and the Board has reasonably determined that such criminal conduct by the
Participant has caused significant damage to the business or reputation of the
Company, the Participant will irrevocably forfeit all rights to the Account
hereunder. In the event of a forfeiture of the Account in accordance with the
foregoing and which occurs after all or part of such Account has been paid by
the Company, the Participant shall be obligated to repay the Company such
forfeited amount.        b) The Participant agrees not to compete with the
Company, on the terms set forth in Section 14 of his employment agreement, for
the “Restriction Period” set forth in Section 14 of his employment agreement. In
the event of a violation of such covenant, the Company shall be entitled to
injunctive relief as well as provable compensatory damages.  



ARTICLE V - PLAN BENEFITS


 

5.1.     

Normal Retirement. Upon termination of service with the Company on or after
attaining Normal Retirement Age, the Participant's Account shall be distributed
to the Participant in a lump sum on the July 1st immediately following such
termination or as soon as is practical thereafter, except to the extent that the
payment must be delayed pursuant to the requirements of Section 5.5, and except
as may be otherwise elected under Section 5.6.

  5.2.      Prior to Normal Retirement Age. In the event of termination of
service with the Company prior to the Participant’s Normal Retirement Age, the
Participant's Account shall be distributed to the Participant in a lump sum on
the July 1st immediately following the Participant’s attainment of Normal
Retirement Age, or as soon as is practical thereafter, except to the extent that
payment must be delayed pursuant to the requirements of Section 5.5, and except
as may be otherwise elected under Section 5.6. Notwithstanding the preceding
sentence, in the event that a Participant’s employment is terminated for any
reason (regardless of whether the employment is terminated by the Company or the
Participant) following the occurrence of a Change of Control, then the
Participant’s Account shall be distributed to the Participant in a lump sum as
soon as practicable thereafter, regardless of his or her age, except to the
extent that the payment must be delayed pursuant to the requirements of Section
5.5, and except as may be otherwise elected under Section 5.6.   5.3.      Death
Benefit. Upon the death of a Participant prior to the commencement of benefits
under this Plan, Company shall pay to the Participant's Beneficiary the
Participant’s Account in a lump sum as soon as practical. In the event of the
death of the Participant after the  

--------------------------------------------------------------------------------

  commencement of benefits under this Plan, the Company shall pay to the
Participant’s Beneficiaries the remaining unpaid Account Balance, if any, at the
same time and in the same manner as if the Participant had survived. Benefits
under this paragraph shall be in lieu of any other benefits described in this
Plan.   5.4.      Hardship Distributions. Upon a finding that a Participant has
suffered a Financial Hardship or Disability, the Committee may, in its sole
discretion, make distributions from any or all of the Participant’s vested
Account balances. The amount of such distribution shall be limited to the amount
reasonably necessary to meet the Participant's needs resulting from the
Financial Hardship or Disability, plus amounts necessary to pay taxes reasonably
anticipated as a result of such distribution. In determining the amount of such
distribution, the Committee shall take into account the extent to which such
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent that the liquidation of such assets would not itself cause severe
financial hardship).   5.5.      Payment to Specified Employees. Payments of
benefits from the Account caused by the termination of employment (including
death) of a Participant who is determined to meet the definition of Specified
Employee shall be payable as otherwise provided, except that the initial payment
shall be made no earlier than the six (6) months following the termination of
employment with the Company if such delay in payment is required in order to
comply with the requirements of Section 409A of the Code.   5.6.      Form of
Payment. As provided elsewhere in this Article, the Participant may request that
any amounts that become payable in the form of a lump sum instead be made in an
Actuarial Equivalent form, provided such request is filed with the Committee no
later than twelve (12) months prior to the date the benefits would otherwise
become payable, and the date of commencement of payment as specified in such
request shall be no earlier than five (5) years after the scheduled date of
commencement in effect immediately prior to the filing of such request, and
further provided that compliance with such request would not be in violation of
the requirements of Section 409A of the Code.  The Committee may accept or deny
such request in its sole and absolute discretion, but in no event will the form
of benefit permitted be greater than ten (10) annual installments.   5.7.     
Withholding; Payroll Taxes. Company shall withhold from any payment made
pursuant to this Plan (or distribute from any Account) any taxes required to be
withheld from such payments under local, state or federal law. A Beneficiary,
however, may elect not to have withholding of federal income tax pursuant to
Section 3405(a)(2) of the Code, or any successor provision thereto.   5.8.     
Payment to Guardian. If a Plan benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of the
property, the Committee may direct payment to the guardian, legal representative
or person having the care and custody of such minor, incompetent or person. The
Committee may require proof of  

--------------------------------------------------------------------------------

  incompetency, minority, incapacity or guardianship as it may deem appropriate
prior to distribution. Such distribution shall completely discharge the
Committee and Company from all liability with respect to such benefit.   5.9.   
  Effect of Payment. The full payment of the applicable benefit under this
Article V shall completely discharge all obligations on the part of the Company
to the Participant (and the Participant’s Beneficiary) with respect to the
operation of this Plan, and the Participant’s (and Participant’s Beneficiary’s)
rights under this Plan shall terminate.  



ARTICLE VI - BENEFICIARY DESIGNATION


 

6.1.      Beneficiary Designation. Each Participant shall have the right, at any
time, to designate one (1) or more persons or entity as Beneficiary (both
primary as well as secondary) to whom benefits under this Plan shall be paid in
the event of Participant's death prior to complete distribution of the
Participant's vested Account balance. Each Beneficiary designation shall be in a
written form prescribed by the Committee and shall be effective only when filed
with the Committee during the Participant's lifetime.  Designation by a married
Participant to the Participant's spouse of less than a fifty percent (50%)
interest in the benefit due shall not be effective unless the spouse executes a
written consent that acknowledges the effect of the designation, or it is
established that the consent cannot be obtained because the spouse cannot be
located.   6.2.      Changing Beneficiary. Any Beneficiary designation may be
changed by an unmarried Participant without the consent of the previously named
Beneficiary by the filing of a new Beneficiary designation with the Committee. A
married Participant's Beneficiary designation may be changed by a Participant
with the consent of the Participant's spouse as provided for in Section 6.1
above, by the filing of a new designation and such new filing shall cancel all
designations previously filed.   6.3.      Change in Marital Status. If the
Participant's marital status changes after the Participant has designated a
Beneficiary, the following shall apply:     a)      If the Participant is
married at death but was unmarried when the designation was made, the
designation shall be void unless the spouse has consented to it in the manner
prescribed in Section 6.1 above.     b)      If the Participant is unmarried at
death but was married when the designation was made:    i)      The designation
shall be void if the spouse was named as Beneficiary.    ii)      The
designation shall remain valid if a non-spouse Beneficiary was named.  

--------------------------------------------------------------------------------

  c)      If the Participant was married when the designation was made and is
married to a different spouse at death, the designation shall be void unless the
new spouse has consented to it in the manner prescribed in Section 6.1 above.  
6.4.      No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void, or if the
Beneficiary designated by a deceased Participant dies before the Participant or
before complete distribution of the Participant's benefits, the Participant's
Beneficiary shall be the person in the first of the following classes in which
there is a survivor:     a)      The Participant's surviving spouse;     b)     
The Participant's children in equal shares, except that if any of the children
predeceases the Participant but leaves surviving issue, then such issue shall
take by right of representation the share the deceased child would have taken if
living;     c)      The Participant's estate.   6.5.      Effect of Payment.
Payment to the Beneficiary shall completely discharge the Company's obligations
under this Plan.  



ARTICLE VII - ADMINISTRATION


 

7.1.      Committee; Duties. This Plan shall be administered by the Committee.
The Committee shall have the authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of the Plan and decide
or resolve any and all questions, including interpretations of the Plan, as they
may arise in such administration.   7.2.      Agents. The Committee may, from
time to time, employ agents and delegate to them such administrative duties as
it sees fit, and may from time to time consult with counsel who may be counsel
to the Company.   7.3.      Indemnity of Committee. The Company shall indemnify
and hold harmless the members of the Committee against any and all claims, loss,
damage, expense or liability arising from any action or failure to act with
respect to this Plan on account of such member's service on the Committee,
except in the case of gross negligence or willful misconduct.  

--------------------------------------------------------------------------------



ARTICLE VIII - CLAIMS PROCEDURE


 

8.1.      Claim. Any person or entity claiming a benefit, requesting an
interpretation or ruling under the Plan (hereinafter referred to as "Claimant"),
or requesting information under the Plan shall present the request in writing to
the Committee, which shall respond in writing as soon as practical, but not
later than ninety (90) days after receipt of the claim.   8.2. Denial of Claim.
If the claim or request is denied, the written notice of denial shall state:    
a)      The reasons for denial, with specific reference to the Plan provisions
on which the denial is based;     b)      A description of any additional
material or information required and an explanation of why it is necessary; and
    c)      An explanation of the Plan's claim review procedure, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA if the claim denial is appealed to the Board and the Board fully or
partially denies the claim.   8.3.      Review of Claim. Any Claimant whose
claim or request is denied or who has not received a response within sixty (60)
days may request a review by notice given in writing to the Committee. Such
request must be made within sixty (60) days after receipt by the Claimant of the
written notice of denial, or in the event Claimant has not received a response
sixty (60) days after receipt by the Committee of Claimant's claim or request.
The claim or request shall be reviewed by the Committee which may, but shall not
be required to, grant the Claimant a hearing. On review, the claimant may have
representation, examine pertinent documents, and submit issues and comments in
writing.   8.4.      Final Decision. The decision on review shall normally be
made within sixty (60) days after the Committee's receipt of claimant's claim or
request. If an extension of time is required for a hearing or other special
circumstances, the Claimant shall be notified and the time limit shall be one
hundred twenty (120) days. The decision shall be in writing and shall state the
reasons and the relevant Plan provisions.  

ARTICLE IX - AMENDMENT AND TERMINATION OF PLAN

9.1.      Amendment. The Committee may at any time amend the Plan by written
instrument executed by all Committee members, notice of which shall be given to
all Participants and to any Beneficiary receiving installment payments, subject
to the following:  

--------------------------------------------------------------------------------

  a)      Preservation of Account Balance. No amendment shall reduce the amount
accrued in any Account as of the date such notice of the amendment is given.    
b)      Change in Control. Notwithstanding the foregoing, the Plan may not be
amended in any material respect, except as is provided below in section 9.2,
following a Change in Control.   9.2.      Company's Right to Terminate. The
Committee may at any time partially or completely terminate the Plan. The
Committee may completely terminate the Plan by written instrument executed by
the Committee and approved by the Board. In the event of complete termination,
the Plan shall cease to operate and Company shall distribute the Account to the
appropriate Participant in a lump sum. Notwithstanding the foregoing Section
9.2, the Plan may not be terminated in whole or in part if such termination
would cause the Plan to be noncompliant with Section 409A of the Code, and no
termination or amendment may reduce or adversely affect any rights of a
Participant in the Plan or any rights with respect to the Plan as may exist in
any employment agreement of a Participant.  



ARTICLE X - MISCELLANEOUS


 

10.1.      Unfunded Plan. This plan is an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of "management or
highly- compensated employees" within the meaning of Sections 201, 301, and 401
of the Employee Retirement Income Security Act of 1974, as amended ("ERISA"),
and therefore is exempt from the provisions of Parts 2, 3 and 4 of Title I of
ERISA.  Accordingly, the Committee may terminate the Plan and make no further
benefit payments or remove certain employees as Participants if it is determined
by the United States Department of Labor, a court of competent jurisdiction, or
an opinion of counsel that the Plan constitutes an employee pension benefit plan
within the meaning of Section 3 (2) of ERISA (as currently in effect or
hereafter amended) which is not so exempt.   10.2.      Company Obligation. The
obligation to make benefit payments to any Participant under the Plan shall be
an obligation solely of the Company with respect to the benefits receivable
from, and allocations by, that Company and shall not be an obligation of another
company.   10.3.      Unsecured General Creditor. Notwithstanding any other
provision of this Plan, Participants and Participants’ Beneficiary shall be
unsecured general creditors, with no secured or preferential rights to any
assets of Company or any other party for payment of benefits under this Plan.
Any property held by Company for the purpose of generating the cash flow for
benefit payments shall remain its general, unpledged and unrestricted assets.
Company's obligation under the Plan shall be an unfunded and unsecured promise
to pay money in the future.  

--------------------------------------------------------------------------------

  10.4.      Trust Fund. Company shall be responsible for the payment of all
benefits provided under the Plan. At its discretion, Company may establish one
(1) or more trusts, with such trustees as the Committee may approve, for the
purpose of assisting in the payment of such benefits. Although such a trust may
be irrevocable, its assets shall be held for payment of all Company's general
creditors in the event of insolvency. To the extent any benefits provided under
the Plan are paid from any such trust, Company shall have no further obligation
to pay them. If not paid from the trust, such benefits shall remain the
obligation of Company.  

10.5.      Nonassignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate or convey in advance of actual
receipt the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are, expressly declared to be unassignable and
non-transferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgements,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant's or any other
person's bankruptcy or insolvency.    

10.6.      Not a Contract of Employment. This Plan shall not constitute a
contract of employment between Company and the Participant. Nothing in this Plan
shall give a Participant the right to be retained in the service of Company or
to interfere with the right of the Company to discipline or discharge a
Participant at any time.   10.7.      Protective Provisions. A Participant will
cooperate with Company by furnishing any and all information requested by
Company, in order to facilitate the payment of benefits hereunder, and by taking
such physical examinations as Company may deem necessary and taking such other
action as may be requested by Company.   10.8.      Legal Fees. In the event
that a dispute arises between the Participant and the Company regarding his
rights under this Plan, then the Company shall pay the Participant’s reasonable
costs and expenses (including fees and disbursements of legal counsel) incurred
by him in connection with such dispute. Such payments shall be made by the
Company as the costs and expenses are incurred by Participant, and shall be paid
within ten (10) days of submission by Participant of appropriate invoices.  In
the event that it is determined by a court of law that the Participant incurred
the costs and expenses in bad faith, then he will be required to reimburse the
Company upon such a determination by a court of law.   10.9.      Governing Law.
The provisions of this Plan shall be construed and interpreted according to the
laws of the State of New Jersey, except to the extent that federal law controls.
 

--------------------------------------------------------------------------------

10.10.      Validity. If any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.   10.11.     
Notice. Any notice required or permitted under the Plan shall be sufficient if
in writing and hand delivered or sent by registered or certified mail. Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification. Mailed notice to the Committee shall be directed to the company's
address. Mailed notice to a Participant or Beneficiary shall be directed to the
individual's last known address in company's records.   10.12.      Successors.
The provisions of this Plan shall bind and inure to the benefit of Company and
its successors and assigns. The term successors as used herein shall include any
corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of Company, and successors of any such corporation or other
business entity.  

--------------------------------------------------------------------------------



 Exhibit A 

  Carrier    Policy No.       Lincoln Financial Group    I0045640 Nationwide
Life Insurance Company   N056205610

 

--------------------------------------------------------------------------------